


Exhibit 10.30


Summary of Compensation Arrangements for Certain Named Executive Officers


Set forth below is a summary of the compensation paid by SunEdison Semiconductor
Limited (the “Company”) to the executive officers who are named in the Company's
Annual Report on Form 10-K for the year ended December 31, 2015 (the “Form
10-K”). Neither of the below executive officers has an employment agreement with
the Company. Each of these executive officers is an employee at will whose
compensation and employment status may be changed at any time in the discretion
of the Company's Board of Directors.
Base Salaries. These executive officers currently receive base salaries in the
amounts indicated below:
Name and Position
2015 Base Salary Amount
Jeffrey Hall, Executive Vice President & Chief Financial Officer
$
400,000


John Kauffmann, Senior Vice President Global Sales
$
310,000



The Compensation Committee reviews these base salaries annually and adjusts them
as they deem appropriate. The Committee reviews and discusses the performance of
each executive officer with the Chief Executive Officer.
Incentive Awards. These executive officers are also eligible to participate in
the Company's incentive compensation plans as provided in the terms of such
plans, including the Company's short term incentive awards plan (which provides
for cash incentive awards) and the Company's long-term incentive awards plan
(e.g., the Company's 2014 Equity Incentive Plan). Such plans, and any forms of
awards thereunder providing for material terms, are included as exhibits to the
Form 10-K as appropriate.




